NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDIBERTO MUJO-HERNANDEZ,                        No.    16-70026

                Petitioner,                     Agency No. A200-149-676

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Ediberto Mujo-Hernandez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Mujo-Hernandez’s contentions regarding any

social group that he articulates for the first time on appeal and his contention as to

a pattern and practice of persecution. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004) (exhaustion is mandatory and jurisdictional).

      We do not consider any materials Mujo-Hernandez referenced in his

opening brief that are not part of the administrative record. See Fisher v. INS, 79

F.3d 955, 963 (9th Cir. 1996) (court’s review is limited to the administrative

record).

      Substantial evidence supports the agency’s determination that Mujo-

Hernandez failed to establish a nexus between the harm he suffered and fears and a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(desire to be free from harassment or random violence has no nexus to a protected

ground).

      Substantial evidence supports the agency’s denial of CAT relief because

Mujo-Hernandez failed to establish it is more likely than not he would be tortured

                                           2                                     16-70026
by or with the consent or acquiescence of the Guatemalan government. See Silaya,

524 F.3d at 1073.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                       3                                 16-70026